Case: 22-60003     Document: 00516427907         Page: 1     Date Filed: 08/10/2022




              United States Court of Appeals
                   for the Fifth Circuit                              United States Court of Appeals
                                                                               Fifth Circuit

                                                                             FILED
                                                                       August 10, 2022
                                  No. 22-60003
                                                                        Lyle W. Cayce
                                Summary Calendar
                                                                             Clerk


   Liduvina Concepcion Carcamo-Moya,

                                                                      Petitioner,

                                       versus

   Merrick Garland, U.S. Attorney General,

                                                                     Respondent.


                      Petition for Review of an Order of the
                          Board of Immigration Appeals
                            Agency No. A208 987 585


   Before Southwick, Oldham, and Wilson, Circuit Judges.
   Per Curiam:*
          Liduvina Concepcion Carcamo-Moya, a native and citizen of
   Honduras, petitions for review of an order by the Board of Immigration
   Appeals (“BIA”) dismissing her appeal from the denial of her applications




          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 22-60003      Document: 00516427907          Page: 2   Date Filed: 08/10/2022




                                    No. 22-60003


   for asylum, withholding of removal, and protection under the Convention
   Against Torture (“CAT”).
          We review the BIA’s decision and consider the immigration judge’s
   (“IJ”) decision only to the extent it influenced the BIA. Singh v. Sessions,
   880 F.3d 220, 224 (5th Cir. 2018). Factual findings are reviewed for
   substantial evidence, meaning that this court may not overturn factual
   findings unless the evidence compels a contrary conclusion. Aviles-Tavera v.
   Garland, 22 F.4th 478, 482–83 (5th Cir. 2022).
          Carcamo-Moya’s applications for asylum and withholding of removal
   are premised on membership in a particular social group (“PSG”) comprised
   of “informants, witnesses[,] and victims of crimes committed by gangs and
   other organized criminal groups.” The IJ held that her proposed PSG was
   not cognizable, and she did not challenge the issue before the BIA. Thus,
   because Carcamo-Moya cannot show that any alleged past or future
   persecution was based on membership in a PSG, her claims fail. See Sharma
   v. Holder, 729 F.3d 407, 411 (5th Cir. 2013). It is therefore unnecessary to
   reach Carcamo-Moya’s other issues related to asylum and withholding of
   removal on review. See INS v. Bagamasbad, 429 U.S. 24, 25 (1976) (“As a
   general rule courts and agencies are not required to make findings on issues
   the decision of which is unnecessary to the results they reach.”). To the
   extent that Carcamo-Moya is attempting to raise a new PSG on review of
   “family members of victims of gang crime who are then persecuted by the
   same gang,” this court lacks jurisdiction to address it because she failed to
   raise it before the BIA in the first instance. See Martinez-Guevara v. Garland,
   27 F.4th 353, 360 (5th Cir. 2022).
          Regarding the denial of her CAT claim, the evidence identified by
   Carcamo-Moya on review, including a report referencing police corruption
   in Honduras and her testimony that the police did not assist her, does not




                                         2
Case: 22-60003      Document: 00516427907           Page: 3    Date Filed: 08/10/2022




                                     No. 22-60003


   compel a reversal of the IJ’s determination that she could not establish the
   state action requirement of her CAT claim. See Aviles-Tavera, 22 F.4th at
   486. Carcamo-Moya conceded that the police “did the rounds” when
   investigating her son’s murder. We have held that “a foreign government’s
   failure to apprehend the persons threatening the alien or the lack of financial
   resources to eradicate the threat or risk of torture do not constitute sufficient
   state action.” Id. (quotation marks and citation omitted). Furthermore, as
   held by the IJ, the letters submitted in support of Carcamo-Moya indicate
   that the police are not complicit in the criminality related to her situation.
   Finally, the report referenced by Carcamo-Moya states that corruption
   improved after 2014.
          Accordingly, the petition for review is DENIED in part and
   DISMISSED in part.




                                          3